Citation Nr: 1118589	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, denying entitlement to the benefit sought. 

The Board previously remanded this case in January 2011 to the RO (via the Appeals Management Center (AMC)) for specified evidentiary development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development of the record is necessary before issuing a decision in this case. 

Pertinent VA law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii). For purpose of application of this presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved temporary duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).

The service records thus far do not establish that the Veteran had Vietnam service, nor has the RO's research on this subject yielded any information corroborating Vietnam service. 

The Veteran's contention remains that while stationed in Taiwan in fall 1965             he received a temporary duty (TDY) assignment to an ammunition dump              (he alternatively refers to this as a "bomb dump") located in Da Nang, Republic of Vietnam, and later received a second TDY assignment to an ammunition dump in Quin Yon, Republic of Vietnam, which he left in early spring 1966. 

The Board's prior remand of January 2010 had two primary directives, one being that the RO/AMC contact the Defense Finance and Accounting Service (DFAS)          to confirm whether there were combat pay records on file for the Veteran during  the identified time period when he had a temporary duty assignment. Another directive was that the RO/AMC request unit records, to include morning reports, from any appropriate government record repository showing that the Veteran performed temporary duty as claimed.

Pursuant to the Board's remand, the RO/AMC contacted the DFAS and determined that there were no combat pay records available pertaining to the Veteran. A records inquiry with the National Personnel Records Center (NPRC) meanwhile yielded information that the Veteran had two documented days of travel (destination unspecified), and provided a single morning report from September 1965 which        did not verify any allegation made by the Veteran.

Despite these development measures, the Board is of the opinion that one further records inquiry is warranted in an attempt to confirm temporary duty in the Republic of Vietnam. The Veteran points out the fact that his DD-214 denotes approximately two years and two months (or 26 months) foreign and/or sea service, whereas his personnel records indicate at most 15 months of overseas duty, stationed in Taiwan. There is some discrepancy here in the record that raises the need for further clarification. Not all of the details the Veteran describes in connection with temporary duty in Vietnam are verifiable by official documentation, indeed much of his description is not. This notwithstanding,               all available efforts to assist the Veteran through contacting the proper government records depositories should be accomplished. Hence, a request for confirmation of any temporary duty assignment to Vietnam as ordered by the Veteran's unit of assignment should be made with the U.S. Army and Joint Services Records Research Center (JSRRC). Prior to making such a records inquiry, the RO/AMC should contact the Veteran to request more precise dates of when his temporary visitation took place, and then conduct a records search based on the information  he has provided.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request information regarding the exact time period (in terms of specific months and years) during which he had a temporary duty assignment in the Republic of Vietnam.

2. Then contact the JSRRC and request verification of any temporary duty assignment to Vietnam as ordered by the Veteran's unit of assignment during service, based upon the information the Veteran has provided. 

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.           If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

